Exhibit 10.2

  FORM OF

Amendment

 

This agreement made as of this 31st day of July 2019 by and between Ondas
Networks Inc. (the “Company”) and the undersigned lender (‘Lender”).

 

Whereas the Company is indebted to the Lender for certain loan principle and
interest pursuant to certain loan agreements and notes as amended (“Loan”); and

 

Whereas the Parties wish to amend certain terms respecting the Loan.

 

It is hereby agreed:

 

1.All principal and interest outstanding under the Loan and subsequently
accruing through to July 31, 2019 shall be defined as and constitute the new
principal amount of Lender’s Loans to the Company (“New Loan Principal”).

 

2.The New Loan Principal shall be payable in full on September 30, 2021 together
with interest thereon, or at any time earlier in whole or part at Company’s
discretion without notice or bonus.

 

3.All other terms of the Loan shall continue.

  

________________

   

Ondas Networks Inc.

  

By:     Name:  Eric Brock  

